DETAILED ACTION

Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 05/21/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 11/22/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian Gustafson on 05/18/2021.

Please replace claims 7 and 12 as follows:

IN THE CLAIMS:
7. 	(Currently Amended) A method of managing a desktop hosting environment comprising:
	for each enterprise of a plurality of enterprises: 
 		configuring a management appliance on a service provider computer network to manage one or more virtual desktops, wherein the service provider computer network is distinct from a respective enterprise computer network for the plurality of enterprises;
 	 	receiving at the management appliance, information about a status and available capacity of one or more desktop hosts of the enterprise computer network; and
 	 	sending instructions from the management appliance on the service provider computer network, to provision virtual desktops on one or more of the desktop hosts using resources on the enterprise computer network, wherein the desktop hosts for the provisioned virtual desktops reside behind a firewall on the enterprise computer network distinct from the service provider computer network and are accessible by client devices of the enterprise.
12. (Currently Amended) Computer storage media storing computer program instructions that when executed by one or more computers, cause one or more computers to perform operations comprising:
 	for each enterprise of a plurality of enterprises: 
 		configuring a management appliance on a service provider computer network to manage one or more virtual desktops, wherein the service provider computer network is distinct from a respective enterprise computer network for the plurality of enterprises;
 	 	receiving at the management appliance, information about a status and available capacity of one or more desktop hosts of the enterprise computer network; and
 	 	sending instructions from the management appliance on the service provider computer network, to provision virtual desktops on one or more of the desktop behind a firewall on the enterprise computer network distinct from the service provider computer network and are accessible by client devices of the enterprise.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Claims 1-16 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “a service provider management system on a service provider computer network, the service provider management system including a resource management system configured to provide provisioning instructions to one or more desktop hosts residing on one or more enterprise computer networks, distinct from the service provider computer network, in response to management instructions of the service provider management system, wherein the provisioning instructions provide instructions for provisioning one or more virtual desktops hosted by the respective one or more desktop hosts residing on the respective enterprise computer networks, wherein the resource management system communicates with the one or more desktop hosts on each of the one or more in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493